UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 33-42498 ZOLON CORPORATION (Exact name of registrant as specified in its charter) Florida 65-0254624 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2650 Biscayne Boulevard, Miami, Florida 33137 (Address of principal executive offices) (305) 937-2000 (Registrant's telephone number, including area code) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by checkmark whether the registrant is a shell company (as defined in Rule 126.2 of the Exchange Act). Yeso No x The aggregate market value of common stock held by non-affiliates of the Registrant on April 9, 2010 based on the closing price on that date of $0.50 on the Over the Counter Bulletin Board was $830,713. For the purposes of calculating this amount only, all directors, executive officers and shareholders owning in excess of ten percent (10%) of the Registrant’s outstanding common stock have been treated as affiliates. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer ¨ Smaller reporting companyx (Do not check if a smaller reporting company) The number of shares of common stock outstanding as of April 9, 2010 was 3,150,211. i Table of Contents ZOLON CORPORATION PART I Page Item 1 Business 1 Item 1A Risk Factors 2 Item 1B Unresolved Staff Comments 5 Item 2 Properties 5 Item 3 Legal Proceedings 5 Item 4 Submission of Matters to a Vote of Security Holders 5 PART II Item 5 Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 6 Item 6 Selected Financial Data 7 Item 7 Management's Discussion and Analysis of Financial Condition and Results of Operations 7 Item 7A Quantitative and Qualitative Disclosures about Market Risk 11 Item 8 Financial Statements and Supplementary Data 11 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 12 Item 9A(T) Controls and Procedures 12 Item 9B Other Information 13 PART III Item 10 Directors and Executive Officers and Corporate Governance 14 Item 11 Executive Compensation 16 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 16 Item 13 Certain Relationships and Related Transactions 17 Item 14 Principal Accountant Fees and Services 17 PART IV Item 15 Exhibits and Financial Statement Schedules 18 SIGNATURES 19 EX-31.1 Certification EX-31.2 Certification EX-32.1 Certification ii Table of Contents PART I ITEM 1.BUSINESS Zolon Corporation (ZLON) was incorporated by the Florida Department of State on May 9, 1990 as Sun Express Group, Inc. for the purpose of obtaining air carrier certification. The Company’s Board of Directors elected in July, 1993 to suspend certification efforts, dispose of or abandon existing assets and seek settlement of existing indebtedness.In July 1994, the Company completed a sale of its assets to Conquest Sun Airlines Corp. and Air Tran, Inc. (a spin-off subsidiary of Conquest Sun Airlines Corp.)The Company remained dormant until August, 2001 when the Company became involved in the motion picture industry and changed its name to Sun Network Group, Inc.In June, 2005 current management completed a reverse acquisition with the Company, changed our business focus to emerging technologies, replaced prior management and changed the Company’s name to Aventura VoIP Networks, Inc.In October, 2005 the Company merged with Aventura Holdings, Inc. and adopted its name.On December 24, 2009 the Company changed its name to Zolon Corporation. Zolon Corporation plans to expand in the Information Technology (IT) and Software enabled service areas through a series of strategic business combinations. The Registrant intends to target company’s in the Financial Services, Health Care and Telecom sectors to create a diversified portfolio. The Registrant is actively discussing and negotiating business acquisitions and / or combination opportunities with several targets and intends to consummate transactions in the near future to further execute our business strategy. Principal Business The Companyis engaged in the information technology sector. Competition We operate in industries which are highly competitive and dependent upon our ability to purchase intellectual property and attract qualified personnel to develop cutting-edge technology and graphical user interfaces for our products. The market includes a large number of well-capitalized competitors that have extensive experience, established distribution channels and facilities.Additionally, most of our competitors have greater resources than us. Seasonality We do not expect our operations to be impacted significantly from quarter to quarter by actual or threatened severe weather events and other factors unrelated to weather conditions, such as changing economic conditions. Recent Developments None. Employees As of April 9, 2010, the Company has one full-time employee under a five year employment agreement dated May 16, 2006.The employment agreement calls for annual remuneration of $60,000 certain fringe benefits and expense reimbursements.The employee is not represented by a union and the Company believes the relationship with the employee is good. 1 Table of Contents Controls and Procedures As required by SEC rules, we have evaluated the effectiveness of the design and operation of our disclosure controls and procedures at the end of the period covered by this report. This evaluation was carried out under the supervision and with the participation of our management. Based on this evaluation, management has concluded that the design and operation of our disclosure controls and procedures are effective. There were no changes in our internal control over financial reporting or in other factors that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. Our disclosure controls and procedures are designed to ensure that information required to be disclosed by us in the reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the SEC's rules and forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed by us in the reports that we file under the Exchange Act is accumulated and communicated to our management, including our principal executive officer as appropriate, to allow timely decisions regarding required disclosure. Name Changes The Company filed a Certificate of Amendment to its Articles of Incorporation with the Secretary of State of the State of Florida to change its name to “Zolon Corporation” and to amend its articles to reflect a reverse stock split.In connection with this name change and reverse split, the Company was assigned a new CUSIP number and has submitted this information to the Financial Industry Regulatory Authority (FINRA) requesting a new trading symbol.Authority for this action was pursuant to Board authorization as described in the Information Statement filed under Form Def-14C on November 4, 2009 and mailed to shareholders but the date for effective action was left to the Board’s discretion. Reports to Security Holders The Company is subject to SEC proxy rules and regulations that require the Company to send proxy statements and annual reports to its security holders in connection with meetings of its shareholders.The Company currently anticipates that it will take shareholder action by majority shareholder consent resolution in lieu of a meeting.As a result, the Company will timely send a notice of action taken to its shareholders.Except for periodic filings with the SEC, such as those on Forms 8-K, 10-Q and 10-K, which will also be available on the Company's website, the Company does not intend to provide reports of any other nature to security holders in the foreseeable future. ITEM 1A. RISK FACTORS An investment in our common stock is highly speculative, involves a high degree of risk, and should be considered only by those persons who are able to bear the economic risk of their investment for an indefinite period. In addition to other information in this Annual Report on Form 10-K, you should carefully consider the risks described below before investing in our publicly-traded securities. The risks described below are not the only ones facing us. Our business is also subject to the risks that affect many other companies, such as competition, technological obsolescence, labor relations, general economic conditions and geopolitical changes. Additional risks not currently known to us or that we currently believe are immaterial also may impair our business operations and our liquidity. This is a highly speculative investment. Ownership of our common stock is extremely speculative and involves a high degree of economic risk, which may result in a complete loss of your investment. Only persons who have no need for liquidity and who are able to withstand a loss of all or substantially all of their investment should purchase our common stock. 2 Table of Contents For the year ended December 31, 2009 our net income was $63,671. Although we believe that we are adequately capitalized to carry out our business plan (subject to the risks inherent in such plan), there can be no assurance that we have sufficient economic resources or that such resources will be available to us on terms and at times that are necessary or acceptable, if at all. There is no assurance that future revenues of the Company will ever be significant or that the Company's operations will ever be profitable. You will be diluted if we issue additional common stock, options to purchase common stock and/or debt or equity securities convertible into common stock. Future offerings of debt securities, which would be senior to our common stock upon liquidation, or equity securities, which could dilute our existing stockholders and be senior to our common stock for the purposes of distributions, may have an adverse effect on the value of our common stock. In the future, we may attempt to increase our capital resources by making additional offerings of equity or debt securities, including medium-term notes, senior or subordinated notes and classes of preferred stock or common stock. Upon our liquidation, holders of our debt securities, if any, and shares of preferred stock, if any, and lenders with respect to other borrowings, if any, will receive a distribution of our available assets prior to the holders of our common stock. Additional equity offerings by us reduce the value of our common stock. Any preferred stock we may issue would have a preference on distributions that could limit our ability to make distributions to the holders of our common stock. Because our decision to issue securities in any future offering will depend on market conditions and other factors beyond our control, we cannot predict or estimate the amount, timing or nature of our future offerings. Thus, our stockholders bear the risk of our future offerings reducing the market price of our common stock and diluting their stock holdings in the Company. We may be subject to various industry-specific risks associated with our anticipated business operations. Management has discretionary use of Company assets. We continue to look for and investigate business opportunities that are consistent with our business plan, including further acquisitions of interests in technology companies.Management has broad discretion with respect to the acquisition of interests in companies that are consistent with our anticipated operations.Although management intends to apply any proceeds it may receive through the future issuance of stock or debt to acquire or operate suitable businesses, it will have broad discretion in allocating these funds. There can be no assurance that the management's use or allocation of such proceeds will allow it to achieve its business objectives. We operate in a competitive market for acquisition and investment opportunities. We compete for acquisitions with a large number of companies and investment funds.Many of our competitors may have greater resources than we do.Increased competition makes it more difficult for us to make acquisitions or investments at attractive prices.As a result of this competition, sometimes we may be precluded from making otherwise attractive acquisitions or investments.There can be no assurance that we will be able to identify, negotiate and consummate acquisitions of attractive companies in light of this competition. Results may fluctuate and may not be indicative of future performance. Our operating results may fluctuate and, therefore, you should not rely on current or historical period results to be indicative of our performance in future reporting periods.Factors that could cause operating results to fluctuate include, but are not limited to, variations in the costs of identifying, negotiating and consummating acquisitions of businesses consistent with our business plan; variations in and the timing of the recognition of net realized gains or losses and changes in unrealized appreciation or depreciation; the degree to which we encounter competition in our markets; and other general economic and operational circumstances. 3 Table of Contents Our common stock price may be volatile. The trading price of our common stock may fluctuate substantially. The price of the common stock may be higher or lower than the price you pay for your shares, depending on many factors, some of which are beyond our control and may not be directly related to our operating performance. These factors include, but are not limited to, the following: · price and volume fluctuations in the overall stock market from time to time; · significant volatility in the market price and trading volume of securities of financial services companies; · volatility resulting from trading in derivative securities related to our common stock including puts, calls, long-term equity anticipation securities ("LEAPs"), or short trading positions; · actual or anticipated changes in our earnings or fluctuations in our operating results or changes in the expectations of securities analysts; · general economic conditions and trends; · loss of a major funding source; or · departures of key personnel. OTC Bulletin Board. Our common stock is quoted on the OTC Bulletin Board ("OTCBB").The OTCBB is an inter-dealer, over-the-counter market that provides significantly less liquidity than the NASDAQ Stock Market or national or regional exchanges.Securities traded on the OTCBB are typically thinly traded, highly volatile, have fewer markets and are not followed by analysts.The SEC's order handling rules, which apply to NASDAQ-listed securities, do not apply to securities quoted on the OTCBB.Quotes for stocks included on the OTCBB are not listed in newspapers.Therefore, prices for securities traded solely on the OTCBB may be difficult to obtain and holders of our common stock may be unable to sell their shares at acceptable prices. Penny Stock Rules. Trading in our securities will be subject to the "penny stock" rules for the foreseeable future.The SEC has adopted regulations that generally define a penny stock to be any equity security that has a market price of less than $5.00 per share, subject to certain exceptions.These rules require that any broker-dealer who recommends our securities to persons other than prior customers and accredited investors must, prior to the sale, make a special written suitability determination for the purchaser and receive the purchaser's written agreement to execute the transaction.Unless an exception is available, the regulations require the delivery, prior to any transaction involving a penny stock, of a disclosure schedule explaining the penny stock market and the risks associated with trading in the penny stock market.In addition, broker-dealers must disclose commissions payable to both the broker-dealer and the registered representative and current quotations for the securities they offer.The additional burdens imposed upon broker-dealers by such requirements may discourage broker-dealers from recommending transactions in our securities, which could severely limit the liquidity of our common stock and consequently adversely affect the market price of our common stock. 4 Table of Contents Changes in the law or regulations that govern us could have a material impact on us or our operations. Our business operations are subject to various laws and regulations concerning consumer financing.We are also regulated by the SEC and impacted by regulations of certain state regulatory agencies and self-regulatory organizations.Any change in the law or regulations that govern our business could have a material impact on us or our operations. Laws and regulations may be changed from time to time, and the interpretations of the relevant laws and regulations also are subject to change, which may have a material effect on our operations. No dividends. Holders of our securities will only be entitled to dividends when, as and if declared by our Board of Directors.We do not expect to generate a sufficient cash surplus which would be available for dividends in the foreseeable future. ITEM 1B. UNRESOLVED STAFF COMMENTS None. ITEM 2.PROPERTIES We do not own any real estate or other physical properties material to our operations. ITEM 3.LEGAL PROCEEDINGS None. ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS The holders of a majority of the outstanding shares of our issued and outstanding common stock, par value $0.001 per share (“Common Stock”), representing a majority of our voting power, have consented to and given our board of directors the authority to take “Approved Actions” pursuant to a written consent in lieu of a meeting, to wit: (i) the appointment of the Board of Directors for the coming year; (ii) the appointment of the independent registered accounting firm to audit and certify and report on the finances of the Company for the coming year; and (iii) the reverse split of our shares of common stock. 5 Table of Contents PART II ITEM 5.MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Price Range of Common Stock Our common stock is quoted by Over the Counter Bulletin Board under the symbol "AVNT". The following table sets forth the high and low bid prices for our common stock for the periods indicated, as reported by Over the Counter Bulletin Board. Such quotations reflect inter-dealer prices, without retail mark-up, mark-down, or commissions, and may not necessarily represent actual transactions. Bid High Low Year Ended December 31, 2009: First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ Year Ended December 31, 2008: First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ Year Ended December 31, 2007: First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ While shares of our common stock currently trade in excess of our net asset book value, there can be no assurance, however, that our shares will continue to trade at such a premium. On April 9, 2010, the last sales price of our common stock was $0.50. As of April 9, 2010, there were approximately 1,600 holders of record of our common stock. 6 Table of Contents Dividends We have not declared or paid any cash dividends on our common stock during our two most recent fiscal years. We do not anticipate paying cash dividends in the foreseeable future. Recent Sale of Unregistered Securities As discussed in Item 1 above, under the heading "Recent Developments," during 2007 the Company issued five hundred (500) shares of its convertible common stockin a privately negotiated transaction.The Company believes this issuance was exempt from registration under Section 4(2) of the Securities Act of 1933 and/or Regulation D promulgated thereunder. ITEM 6.SELECTED FINANCIAL DATA The Statement of Operations, Per Share, and Balance Sheet data for the periods ended December 31, 2009 and 2007 is derived from our consolidated financial statements that have been audited by Jewett, Schwartz and Wolfe, PA, our independent registered public accounting firm.The information set forth below is not necessarily indicative of results of future operations, and should be read in conjunction with Item 7, "Management's Discussion and Analysis of Financial Condition and Results of Operations" and the consolidated financial statements and notes thereto included in Item 8, “Financial Statements and Supplementary Data” of this Form 10-K, which are incorporated herein by reference, in order to further understand the factors that may affect the comparability of the financial data presented below. ITEM 7.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion should be read in conjunction with the risks set forth in Item 1A hereof and our financial statements and notes thereto appearing elsewhere in this report. CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION This Form 10-K for the year ended December 31, 2009 contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.Forward-looking statements may be identified by the use of forward-looking terminology, such as "may", "shall", "could", "expect", "estimate", "anticipate", "predict", "probable", "possible", "should", "continue", or similar terms, variations of those terms or the negative of those terms. The forward-looking statements specified in the following information have been compiled by our management on the basis of assumptions made by management and are considered by management to be reasonable. Our future operating results, however, are impossible to predict and no representation, guaranty, or warranty is to be inferred from those forward-looking statements. The assumptions used for purposes of the forward-looking statements specified in the following information represent estimates of future events and are subject to uncertainty as to possible changes in economic, legislative, industry, and other circumstances. As a result, the identification and interpretation of data and other information and their use in developing and selecting assumptions from and among reasonable alternatives require the exercise of judgment. To the extent that the assumed events do not occur, the outcome may vary substantially from anticipated or projected results, and, accordingly, no opinion is expressed on the achievability of those forward-looking statements. No assurance can be given that any of the assumptions relating to the forward-looking statements specified in the following information are accurate, and we assume no obligation to update any such forward-looking statements. Overview Zolon Corporation ("Zolon", "we", "us", "our", or the "Company") is a publicly held Miami, Florida based Company engaged in the information technology sector. 7 Table of Contents Going Concern Our ability to continue as a going concern is dependent on the ability to further implement our business plan, raise capital, and generate revenues. We presently do not have sufficient revenues to cover our incurred expenses. Our management recognizes that we must generate additional resources to enable us to pay our obligations as they come due, and that we must ultimately successfully implement our business plan and achieve profitable operations. We cannot assure you that we will be successful in any of these activities. Should any of these events not occur, our financial condition will be materially adversely affected. The time required for us to become profitable from operations is highly uncertain, and we cannot assure you that we will achieve or sustain operating profitability or generate sufficient cash flow to meet our planned capital expenditures, working capital and debt service requirements. If required, our ability to obtain additional financing from other sources also depends on many factors beyond our control, including the state of the capital markets and the prospects for our business. The necessary additional financing may not be available to us or may be available only on terms that would result in further dilution to the current owners of our common stock. We cannot assure you that we will generate sufficient cash flow from operations or obtain additional financing to meet scheduled debt payments and financial covenants. If we fail to make any required payment under the agreements and related documents governing our indebtedness or fail to comply with the financial and operating covenants contained in them, we would be in default. The financial statements do not include any adjustments to reflect the possible effects on recoverability and classification of assets or the amounts and classification of liabilities, which may result from the inability of the Company to continue as a going concern. Critical Accounting Estimates and Policies General The Consolidated Financial Statements of the Company are prepared in accordance with U.S. generally accepted accounting principles, which require management to make estimates, judgments and assumptions that affect the reported amounts of assets, liabilities, net revenue and expenses, and the disclosure of contingent assets and liabilities. Management bases its estimates on historical experience and on various other assumptions that it believes to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Senior management has discussed the development, selection and disclosure of these estimates with the Audit Committee of Zolon's Board of Directors. Management believes that the accounting estimates employed and the resulting balances are reasonable; however, actual results may differ from these estimates under different assumptions or conditions. An accounting policy is deemed to be critical if it requires an accounting estimate to be made based on assumptions about matters that are highly uncertain at the time the estimate is made, if different estimates reasonably could have been used, or if changes in the estimate that are reasonably likely to occur could materially impact the financial statements. Management believes the following critical accounting policies reflect the significant estimates and assumptions used in the preparation of the Consolidated Financial Statements. A summary of significant accounting policies is included in Note 3 to the consolidated financial statements included elsewhere in this Report. We believe that the application of these policies on a consistent basis enables us to provide useful and reliable financial information about our operating results and financial condition. 8 Table of Contents Results Of Operations For a discussion of factors that could impact operating results, see the section entitled "Risk Factors" in Item 1A, which is incorporated herein by reference. For the Year For the Year Ended Ended December 31 December 31 REVENUES Sales $ $ Less: cost of sales Gross Profit Fee Income Total Revenues EXPENSES General and administrative expense Net operating income (loss) from continuing operations ) OTHER EXPENSE Finance Costs - - Warrant expense - - Total Other Expense - - Loss from continuing operations before minority interest ) Minority Interest - Ohio Funding - - Income (loss) from continuing operations ) Discontinued operations - - Net gain on disposal of subsidiary - - Income (loss) from discontinued operations - - NetIncome (Loss) $ ) $ LOSS PER SHARE: Net Income (Loss) Per Common Share - Basic and Diluted $ ) $ Weighted Common Shares Outstanding - Basic and Diluted 9 Table of Contents REVENUES Revenues for the year ended December 31, 2009 were $110,260 compared to revenues for the year ended December 31, 2008 of $187,334. OPERATING AND OTHER EXPENSES Operating expenses for the year ended December 31, 2009 were $140,456 compared to operating expenses for the year ended December 31, 2008 of $126,166. Financing expenses were $0 for the year ended December 31, 2009 compared to $0 for the year ended December 31, 2008. As a result of these factors, we reported a net loss of $30,197 or $(0.01) per share for the year ended December 31, 2009 as compared to net income of $61,168or $0.02 per share for the year ended December 31, 2008. LIQUIDITY AND CAPITAL RESOURCES At December 31, 2009, we had an accumulated deficit of $1,131,219 and a working capital deficit of $24,501. We have no material commitments for capital expenditures. Net cash used by operations during the year ended December 31, 2009 was $83,345 primarily relating to our pay-down of debt.In the comparable period of 2008, we had net cash provided in operations of $2,198 primarily relating to $61,168 in net income and $47,883 decrease in due to others. $80,000 was provided by investing activities for the year ended December 31, 2009 pursuant to issuance of common stock.No cash was provided or used by investing activities for the year ended December 31, 2008. No cash was provided or used by financing activities for the years ended December 31, 2009 and 2008. The Company is reliant upon outside entities to finance its operations and provide capital for lending activities.A tightening of capital markets can reduce or eliminate funding sources resulting in a decrease in our liquidity and an inability to generate revenues from new lending activities. Off Balance Sheet Arrangements There are no off balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. 10 Table of Contents ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK The Company does not currently engage in transactions in derivative financial instruments or derivative commodity instruments. As of December 31, 2009, the Company’s financial instruments were not exposed to significant market risk due to interest rate risk, foreign currency exchange risk, commodity price risk or other relevant market risks, such as equity price risk. The Companyoperates through its two wholly owned subsidiaries Video Stream, Inc. and Amex Security, Inc. and is engaged in the information technology and surveillance sectors developing solutions to fulfill high-quality enterprise video surveillance needs.Specifically, the Company develops open standard and proprietary Internet Protocol (IP) video surveillance systems with the ability to scale to enterprise environments.In view of our current operations and future business plans, we may also be subject to the following market risk: Interest Rate Risk Our anticipated operations are expected to be leveraged and sensitive to the difference between the interest rates we pay for borrowed funds and the interest rates we charge in our lending operations.Our potential exposure to interest rate risk arises primarily from changes in prime lending rates of commercial banks, which are in turn impacted by the policies and practices of the United States Federal Reserve Board, among other things. ITEM 8.FINANCIAL STATEMENTS AND SUPPLENTARY DATA TABLE OF CONTENTS Page Report of Independent Registered Public Accounting Firm F-1 Consolidated Balance Sheets at December 31, 2008 and 2007 F-2 Consolidated Statements of Operations for the Years Ended December 31, 2009, 2008 and 2007 F-3 Consolidated Statements of Cash Flows for the Years Ended December 31, 2009 and 2008 F-4 Consolidated Statements of Changes in Shareholders' Equity (Deficit) for the Years Ended December 31, 2009, 2008 and 2007 F-5 Notes to Consolidated Financial Statements F-6 11 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Zolon Corporation We have audited the accompanying balance sheets of Zolon Corporation as of December 31, 2009 and 2008 and the related statements of operations, changes in shareholders' deficit, and cash flows for the years ended December 31, 2009 and 2008.These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Zolon Corporation as of December 31, 2009 and 2008 and the results of its operations and its cash flows for the years then ended December 31, 2009 and 2008 in conformity with accounting principles generally accepted in the United States of America. These accompanying financial statements referred to above have been prepared assuming that the Company will continue as a going concern. As more fully described in Note 2, the Company’s need to seek new sources or methods of financing or revenue to pursue its business strategy, raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans as to these matters are also described in Note 2.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ JEWETT, SCHWARTZ, WOLFE & ASSOCIATES Hollywood, Florida April 2, 2010 F-1 Table of Contents Zolon Corporation Consolidated Balance Sheets December 31, ASSETS: Current Assets Cash $
